Title: From Thomas Jefferson to Clement Biddle, 28 June 1793
From: Jefferson, Thomas
To: Biddle, Clement



Sir
Philadelphia June 28. 1793.

I have written to the British Minister here on the case of Mr. Lemaigre. He has this day called on me and promised that he will furnish the Agent of Mr. Le Maigre with a letter to the Governor of Jamaica, recommending his case to his attention and justice. In addition to this I can only furnish the agent with a passport naming his general business. Mr. Lemaigre cannot arm his Agent with too much testimony of the citizenship of all the parties. I am with great esteem Sir Your most obedt. servt.

Th: Jefferson

